            Case 8:19-cv-00716-CBD Document 1 Filed 03/07/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MGM NATIONAL HARBOR, LLC,                     *
3950 Las Vegas Boulevard South
Las Vegas, Nevada, 89119                      *

       Plaintiff,                             *

v.                                            *

ELLA-RUE, LLC,                                *
3231 P St. NW
Washington, DC 20007                          *

       Serve On:                              *        Civil Action No.: _____________________
       Alexa Johnson
       Resident Agent                         *
       2119 37th St. NW
       Washington, DC 20007                   *

and                                           *

KRISTA M. JOHNSON,                            *
2111 Wisconsin Ave., Apt. 608
Washington, DC 20007                          *

       Defendants.                            *

*      *       *       *      *       *       *        *     *      *       *      *       *     *

                                           COMPLAINT

       Plaintiff MGM National Harbor, LLC (“MGM” or “Plaintiff”), through its undersigned

counsel, hereby sues Defendants Ella-Rue, LLC (“Tenant”) and Krista M. Johnson (“Guarantor”)

(collectively, “Defendants”), and states as follows:

                                          Nature of Action

       1.      This is an action against Tenant for breach of a commercial lease agreement and

against Guarantor for breach of guaranty. Defendants are jointly and severally liable to Landlord

for unpaid rent and other charges due prior to the date of termination of the Lease; rent and other
              Case 8:19-cv-00716-CBD Document 1 Filed 03/07/19 Page 2 of 6



charges due following the date of termination until the end of the Lease term; improvement costs

paid by Landlord; and broker fees, attorney’s fees, and leasing fees incurred by Landlord. The

total amount owed by Defendants as of the date of this Complaint is in excess of $784,000.00.

Landlord’s damages will continue to accrue through the date of judgment, up to and including

the end of the lease term on March 30, 2027.

                                               The Parties

         2.       Landlord MGM National Harbor, LLC is a limited liability company organized and

existing under the laws of the State of Nevada with its principal place of business located at 3950

Las Vegas Boulevard South, Las Vegas, Nevada, 89119. Landlord leases commercial property

located in Oxon Hill, Prince George’s County, Maryland. No member of MGM National Harbor,

LLC is a citizen of the District of Columbia.

         3.       Tenant Ella-Rue, LLC is a limited liability company organized under the laws of

the District of Columbia. Upon information and belief, no member of Ella-Rue, LLC is a citizen

of the State of Nevada. According to the records of the District of Columbia Department of

Consumer and Regulatory Affairs, Tenant’s status as a limited liability entity has been revoked.

         4.       Defendant Krista M. Johnson is a natural person domiciled in the District of

Columbia, residing at 2111 Wisconsin Ave., Apt. 608, Washington, DC 20007.                   Upon

information and belief, Johnson is the sole member of Ella-Rue, LLC.

                                      Jurisdiction and Venue

         5.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332 because

the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs,

and is between citizens of different states.




                                                   2

4851-0057-0244, v. 2
              Case 8:19-cv-00716-CBD Document 1 Filed 03/07/19 Page 3 of 6



         6.       This Court has personal jurisdiction over Defendants under the provisions of the

Maryland Long Arm Statute, Md. Code Ann., Cts. & Jud. Proc. Art. § 6-103. In addition,

Defendants consented to jurisdiction in this Court pursuant to the terms of the lease and guaranty

they executed.

         7.       Venue is proper in this Court because a substantial part of the events or omissions

giving rise to Landlord’s claim occurred in the District of Maryland and because Defendants

consented to venue lying in this Court in the lease and guaranty they executed.

                                        Factual Background

         8.       On or about October 7, 2016, Landlord entered into a commercial lease with

Tenant for approximately 1,138 square feet of gross leasable area in the retail promenade of the

MGM National Harbor Resort & Casino in Oxon Hill, Maryland (the “Lease”).

         9.       The Lease is attached hereto as Exhibit 1.

         10.      The “Term” of the Lease is for a period of 10 years commencing on February 15,

2017 and ending on March 30, 2027.

         11.      In order to induce Landlord to enter into the Lease with Tenant, Guarantor

guaranteed to Landlord the prompt and full payment (and not merely the collectability) and

performance and observance by Tenant of each and every item, covenant, and obligation to be

kept, paid, observed or performed by Tenant under the Lease.

         12.      The Guaranty is “Exhibit J” to the Lease.

         13.      Any limitation on Guarantor’s liability under the Guaranty is of no force and

effect because the conditions set forth therein have not been satisfied; specifically, Tenant did

not comply with its obligations under the Lease through the thirty-sixth consecutive full calendar

month following the Rent Commencement Date, and multiple Events of Default occurred during



                                                   3

4851-0057-0244, v. 2
            Case 8:19-cv-00716-CBD Document 1 Filed 03/07/19 Page 4 of 6



that time period. As a consequence, Guarantors’ liability under the Guaranty is unlimited and

fully coextensive with Tenant’s liability under the Lease.

                                              COUNT I
                                         (Breach of Contract)

         14.      Landlord incorporates by reference the allegations in the preceding paragraphs as

if fully set forth herein.

         15.      The Lease and Guaranty are valid and enforceable contracts between Landlord

and Defendants.

         16.      Landlord has substantially performed its material obligations under the contracts.

         17.      Defendants, however, have breached their material obligations under the contracts

by, among other things, failing to pay rent and other amounts owed under the Lease and

Guaranty as and when due.

         18.      On January 9, 2018, Landlord sent to Defendants a Default Notice based on

Defendants’ failure to pay rent and other charges due in November 2017, December 2017, and

January 2018.

         19.      The Default Notice provided Defendants five days in which to cure their Default.

         20.      Defendants failed to cure their Default.

         21.      On January 29, 2018, Landlord sent to Defendants a Notice of Termination of

Lease Agreement.

         22.      Defendants are liable to Landlord for $76,447.66 in unpaid rent and other charges

due prior to the date of termination. Exh. 1, § 17.3(i).

         23.      Defendants are also liable to Landlord for $349,258.40 in improvement costs paid

by Landlord. Exh. 1, § 17.1.3. This total consists of $113,800.00 paid by Landlord directly to

Tenant for improvements; $113,800.00 paid by Landlord directly to Tenant’s general contractor;

                                                   4

4851-0057-0244, v. 2
            Case 8:19-cv-00716-CBD Document 1 Filed 03/07/19 Page 5 of 6



and $121,658.40 owed by Tenant to Landlord under the terms of an Improvement Allowance

Loan to Tenant.

         24.      In addition, Defendants are liable to Landlord for broker fees, attorney’s fees, and

leasing fees incurred to date. Exh. 1, § 17.1.3(viii). Landlord paid a broker fee in the amount of

$98,265.37 in connection with signing Ella Rue, LLC as a tenant (and anticipates that a similar

broker fee will be paid in finding a replacement tenant). Landlord is also entitled to recover its

reasonable attorney’s fees incurred litigating this action.

         25.      Defendants are also liable to Landlord for lost rent in the approximate amount of

$260,728.58 for the period post-termination through March 2019, and continuing month-to-

month thereafter until such time as the premises are re-leased to a suitable replacement tenant.

Exh. 1, § 17.3.

         26.      Notwithstanding Landlord’s reasonable efforts to mitigate the damages caused by

Defendants’ breaches, which include, among other things, marketing the premises for re-lease

and working with a reputable broker familiar MGM’s property and the surrounding market to

locate a suitable replacement tenant, Landlord continues to suffer additional damages and such

damages may continue to accrue through the date of judgment, and up to and including the end

of the lease term on March 30, 2027.

         27.      Landlord is entitled to interest and late charges on amounts owed under the Lease.

         28.      Landlord expressly reserves its rights under the Lease and Guaranty to seek any

damages, which are beyond the date of any judgment and through the end of the lease term on

March 30, 2027.

         WHEREFORE, Plaintiff MGM National Harbor, LLC, demands judgment against

Defendants Ella – Rue, LLC and Krista Johnson, jointly and severally, in an amount in excess of



                                                   5

4851-0057-0244, v. 2
            Case 8:19-cv-00716-CBD Document 1 Filed 03/07/19 Page 6 of 6



$784,000.00 to date, or such greater amount to be proven at trial, plus rent and other charges as

they accrue, attorneys’ fees and costs, pre-judgment interest, post-judgment interest at the legal

rate, and such other relief as the Court may award.

         Dated: March 7, 2019                Respectfully submitted,


                                                     /s/ Todd M. Reinecker
                                             Todd M. Reinecker (Fed Bar No.: 27082)
                                             Michael B. Brown (Fed Bar No.: 19641)
                                             MILES & STOCKBRIDGE P.C.
                                             100 Light Street
                                             Baltimore, Maryland 21202
                                             410-727-6464
                                             treinecker@milesstockbridge.com
                                             mbbrown@milesstockbridge.com

                                             Attorneys for Plaintiff MGM National Harbor, LLC




                                                6

4851-0057-0244, v. 2
